Case 1:21-cv-00228-LEW Document1 Filed 08/11/21 Page1iof9 PagelD#:1

1Pro Se 1 (Rev. 12/16) Complaint for a Civi) Case b

UNITED STATES DISTRICT COURT ©...) 6 FL£9

for the 7a] 2S 1] PP I 43
District of
Division Tat TWh CS
: \
} Case Na
) O LAs ( \/. aN ) (to be filled in by the Clerk's Office}
Plaintiff{s) )
(Write the full name of each plaintiff who is filing this complaint. ) .
if the names of all the plaintiffs cannot fit in the space above, ) Jury Trial: (check one) | | Yes | No
please write “see attached" in the space and attach an additional )
page with the full list of names.) )
=Y- )
' 4 t, Lh, 3
\Lo
A, AA iP £ Ves,
Defendant(s)
(Write the full name of each defendant who is being sued. If the )
names of all the defendants cannot fit in the space above, please }
write “see attached” in the space and attach an additional page )

with the full list of names_)

COMPLAINT FOR A CIVIL CASE

I The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed.
Name
Street Address
Citv and County
State and Zin Code

Telenhone Number O97" URES go 4

E-mail Address Oiveryeu anda on VAG yf Log En.

B. The Defendant(s)

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, 2 government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No 1

Page of 5
Case 1:21-cv-00228-LEW Document1 Filed 08/11/21 Page 2of9 PagelD#: 2

LPro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

 

V.

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A, For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Nate of signins: 815 o
Signature of Plaintiff OA

Printed Name of Plaintiff TAT, aL roVN fy ‘en
Ty Oe oa

B. For Attorneys

Rate nf sisnine:

 

Sisnature of Attorney
Printed Name of Attorney
Rar Number

Name of Taw Firm

Street Address

State and 7.in Code
Telenhane Number
Femail Address

Page of 5
Case 1:21-cv-00228-LEW Document1 Filed 08/11/21 Page3of9 PagelD#: 3

LPro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Name

toh ar Title fifi
Streat Adidrace

City and Cnunty
Stata and 7in Cada
Talankane Numher

Femail Addrece ff knnwnd

Nefandant No 3
Name
Inh ar Tithe if knewnd
Street Addrece
City and Caunty
State and 7in Cnda
Talanhnne Numbher

Femail Addrace fif brawn

Nefendant Nn 2
Name
Inh or Title (Ff brown)
Streat Addrace
City and County
State and 7in Care
Talenhnne Number

Fomail Addrace Gf banwn)

Nefendant Nn 4
Name
Tah ar Tithe Gf tanund
Streat Addracc
City and Cannty
State and 7in Crde
Talenhnne Number

Femail Addracc fif tran

Ii. Basis for Jurisdiction

Anzorun Sob. Onivers ly

 

La N.CokeSME

 

 

Vinson x
AC etena, YS COA

 

GO ~ALS - "7 78S

rion Lk of Dent's

 

¥ =
~

be
Sma € FOOU

 

 

 

 

 

ge keah afer

Spe hieg? “A \o % -\u NX

+ a |
Crab : 04g 209

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

Federal mestinn

[| Diversity nf citizenchin

NG basis for federal court jurisdiction? (check ail chat apply)

Page of 5
Case 1:21-cv-00228-LEW Document1 Filed 08/11/21 Page4of9 PagelD#: 4

1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Fill out the paragraphs in this section that apply to this case.

A.

If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

Due Proces5

If the Basis for Jurisdiction Is Diversity of Citizenship

1.

The Plaintiff(s)

If the plaintiff is an individual

\
Tha nlaintiff mame) “Vualho., CY‘, ve is a citizen nf the
— * L_7?
Wh x,

Stata af fname)

Tf the niaintiff ic a cnrnnratinn
The nlaintiff famed is infpArnnrated
under the lawe of the Grate af frame)

and hac ite nrinrinal nlare af hucinesc in the State of faame

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

The Defendant(s)

If the defendant is an individual

The defendant fname) ic 4 ritizen af
the State nf frame) Ow ic a citizen of

fforeian nation}

Tf the defendant ic a cnrmnratin '
i
Tha defandant fame) ong Chto Uw iY] is inearnnvated under

the lawe af the State nf frame) ‘ _ ne hac ite
eee e ao ane Zz piZob m , ION 3 i
arincinal niarce af businasc in the State af frame}
(170

Ov ic incarnarated under the laws nf ffarcian marian)

and has its nrincinal nlace nf huisinecc in mame Merz Thar

Page of 5
 

 

 

 

 

 

iss

Pso7 tie a LB

oy,

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
1 Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Hi.

IV.

Case 1:21-cv-00228-LEW Document1 Filed 08/11/21 Page6of9 PagelD#: 6

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake-is ve than $75, me not whe interest nee costs of court, —_ a

“The de: i" L-€+ or bw aT yan bad-te sped fake
ie Tope gpl leds / ng weet

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim ina rt paragraph. Attach additional pages if needed.

Sob acttae

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments, Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page of 5
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

Tt

-

 

 

K ainord Cobit anh Le decreed degre

 

 

 

 

 

 

 

 

 

 

 
1Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

V.

Certification and Closing

Case 1:21-cv-00228-LEW Document1 Filed 08/11/21 Page9of9 PagelD#:9

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,

and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

512
Nate of signins: ’ G
Signature of Plaintiff Oh. —

Printed Name of Plaintiff Vy i Mua Que”

 

For Attorneys

Date of signing

 

Sisnatire of Attomev
Printed Name of Attarnev
Bar Number

Name of T.aw Firm

Street Address

State and 7.in Core
Telenhane Number
F-mail Address

Page of 5
